Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions of the AIA . 
DETAILED ACTION
The following is a non-final, office action on the merits. Receipt is acknowledged of the Applicant’s claims dated 1/6/2020. Therefore claims 1-16 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Regarding clam 1, states, “constant 120 spacing”, The Examiner interprets to mean “constant 120 degree spacing”.
Regarding claim 6, the phrase, "without support from a GPS-like external reference element” renders the claim indefinite because it is unclear what the terms/limitations of the claimed invention encompass. See MPEP § 2173.05 (d).
Therefore the Examiner is not clear how to interpret the claims. Examiner’s Note:  For the purposes of this examination the examiner interprets the claim elements to mean a GPS device is not needed to guide the UAV.
Regarding claims 1, 7, 10, 12, and 14, the Applicant uses the term “engine group” (2) as shown in FIGS. 5, 14 and 15. However it is not clear that this is a group of engines, but rather “one engine”. 
Appropriate correction of the above items is required. The Examiner requests that the Applicant review the Application for other 112 issues since the above items are not exhaustive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Desaulniers et al. (US 20130206915), in view of Robertson et al. (US 20180043984), referred herein after as Robertson, and further in view of Beckman et al. (US 10246186), referred herein after as Beckman.
Claim 1:
Desaulniers discloses
The invention is an autonomous unmanned aerial vehicle comprising: 
an engine group wherein the engine group is located in a body and the engine group provides motion to the-front propeller and a rear propeller,
See Desaulniers FIG. 1 and [0012] for front and rear propellers

    PNG
    media_image1.png
    638
    589
    media_image1.png
    Greyscale


See Desaulniers FIG. 1 and [0012] for front and rear propellers
the rear propeller wherein the rear propeller is connected to the engine group and the rear propeller is located at the-rear of the body, the rear propeller is configured to rotate in a same direction or opposite direction to the front propeller,
See FIG. 1 and [0012] for same direction rotation to supplement vertical thrust.
Desaulniers does not disclose
3 wings wherein the 3 wings enable vertical take-off and vertical landing of the autonomous unmanned aerial vehicle, a plurality of sharp ends of the 3 wings are used as a landing gear, and the landing gear are installed on the body with constant 120 [degree] spacing
a liquid hydrogen tank installed in the center of the rear propeller, a balloon is wrapped around the liquid hydrogen tank wherein the balloon is inflated with hydrogen in the liquid hydrogen tank, and the balloon enables suspension of the autonomous unmanned aerial vehicle in air.
Robertson teaches
3 wings wherein the 3 wings enable vertical take-off and vertical landing of the autonomous unmanned aerial vehicle, a plurality of sharp ends of the 3 wings are used as a landing gear, and the landing gear are installed on the body with constant 120 [degree] spacing,


    PNG
    media_image2.png
    169
    243
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    689
    816
    media_image3.png
    Greyscale


Beckman teaches
a liquid hydrogen tank installed in the center of the rear propeller, a balloon is wrapped around the liquid hydrogen tank wherein the balloon is inflated with hydrogen in the liquid hydrogen tank, and the balloon enables suspension of the autonomous unmanned aerial vehicle in air.
See Beckman FIG. 3A and col 2 lines 23-27 for hydrogen tank at the center of the rotor system for powering the balloon

    PNG
    media_image4.png
    612
    468
    media_image4.png
    Greyscale


Claim 2:
Desaulniers discloses
The autonomous unmanned aerial vehicle according to claim 1 further comprising a balloon ejection unit wherein the balloon ejection unit is located at an end portion of the liquid hydrogen tank wherein the balloon ejection unit releases the balloon during the vertical landing of the autonomous unmanned aerial vehicle.
See Desaulniers FIG. for triggered release of the balloon
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Desaulniers et al. (US 20130206915), in view of Robertson et al. (US 20180043984), referred herein after as Robertson, in view of Beckman et al. (US 10246186), referred herein after as Beckman, and further in view of Gentry (US 9376208).
Claim 3:
The Combination of Desaulniers Robertson and Beckman does not disclose
The autonomous unmanned aerial vehicle according to claim 2; further comprising a mono block hybrid engine wherein the mono block hybrid engine operates the engine group with an internal combustion engine during lift off and when the autonomous unmanned aerial vehicle is operated in a friendly zone, and the mono block hybrid engine operates with electricity without noise in a mission area.
Gentry teaches
The autonomous unmanned aerial vehicle according to claim 2; further comprising a mono block hybrid engine wherein the mono block hybrid engine operates the engine group with an internal combustion engine during lift off and when the autonomous unmanned aerial vehicle is operated in a friendly zone, and the mono block hybrid engine operates with electricity without noise in a mission area.
See Gentry col 8 lines 57-67 and col 9 lines 1-3 and FIG. 1 at 122 and 118 for toggling the use of battery vs IC power in an engine IOT reduce noise and exhaust fumes.
Therefore, from the teaching of Gentry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Desaulniers in view of Robertson and Beckman to include the above claim elements as taught by Gentry in order to reduce noise and exhaust fumes.
Claim 4:
Desaulniers does not disclose
The autonomous unmanned aerial vehicle according to claim3, wherein the autonomous unmanned aerial vehicle comprises a wing body wherein the wing body is mounted on the body with constant 120° spacing.
Robertson teaches
The autonomous unmanned aerial vehicle according to claim3, wherein the autonomous unmanned aerial vehicle comprises a wing body wherein the wing body is mounted on the body with constant 120° spacing.
See Robertson FIGS. 1A, 1B for 3 wings at 120 degrees.
Therefore, from the teaching of Robertson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Desaulniers to include the above claim elements as taught by Robertson in order to provide greater landing stability to the landing gear of FIG 3 at 50.

Claim 5:
Desaulniers discloses
The autonomous unmanned aerial vehicle according to claim4, wherein the autonomous unmanned aerial vehicle comprises a wing end wherein the wing end is mounted on an end portion of the wing body, the wing end is positioned in  a same direction as the wing body when the autonomous unmanned aerial vehicle is taking off and when the unmanned aerial vehicle is gaining altitude, and which the wing end expands when the autonomous unmanned aerial vehicle is gliding which wherein the wing end turns 180° in an opposite direction as the wing body to increase a gliding capacity of the autonomous unmanned aerial vehicle.
See Desaulniers FIG. 3 at 48 and 50

    PNG
    media_image5.png
    284
    336
    media_image5.png
    Greyscale

Claim 6:
Desaulniers discloses
The autonomous unmanned aerial vehicle according to claim 5,   wherein the autonomous unmanned aerial vehicle comprises a gyro unit attached to the front propeller wherein the gyro unit provides reference to an inertial navigational system of the autonomous unmanned aerial vehicle, and the gyro unit enables correct positioning of the autonomous unmanned aerial vehicle and an autonomous flight of the autonomous unmanned aerial vehicle without a support from a GPS-like external reference element.
See Desaulniers claim 1 and FIG. 14 for gyroscope usage for stabilization, and no mention of GPS devices.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Desaulniers et al. (US 20130206915), in view of Robertson et al. (US 20180043984), referred herein after as Robertson, in view of Beckman et al. (US 10246186), referred herein after as Beckman, in view of Gentry (US 9376208), and further in view of Johnson et al. (US 7631834), referred herein after as Johnson.
Claim 7:
The Combination of Desaulniers Robertson Beckman and Gentry does not disclose

The autonomous unmanned aerial vehicle according to claim 6, wherein the autonomous unmanned aerial vehicle comprises a plurality of MEMS microphones located on the autonomous unmanned aerial vehicle to eliminate and/or reduce noise of the engine group by acoustic interference method as the rear propeller rotates with the same rotation speed as the front propeller but with 180 degrees phase so as to create a different noise.
See Johnson FIG. 11 col 16, lines 51-67 and col 17, lines 1-28 for microphones 301, 303 speaker 300, DSP circuit 300, acoustic energy that is shifted 180 out of phase from the original noise source,  etc. used for noise reduction

    PNG
    media_image6.png
    781
    481
    media_image6.png
    Greyscale

Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Desaulniers in view of Robertson Beckman and Gentry to include the above claim elements as taught by Johnson in order to further reduce noise using microphones.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Desaulniers et al. (US 20130206915), in view of Robertson et al. (US 20180043984), referred herein after as Robertson, in view of Beckman et al. (US 10246186), referred herein after as Beckman, in view of Gentry (US 9376208), in view of Johnson et al. (US 7631834), referred herein after as Johnson, and further in view of Paduano et al. (US 20130206921), referred herein after as Paduano.
Claim 8:
Desaulniers discloses
The autonomous unmanned aerial vehicle according to claim 7, wherein the autonomous unmanned aerial vehicle operates as follows,
the autonomous unmanned aerial vehicle is can be operated with a remote control or the autonomous unmanned aerial vehicle is operated autonomously, 
See Desaulniers [0033, 0039-0041, 0049] for unmanned flight.
The Combination of Desaulniers Robertson Beckman Gentry and Johnson does not disclose
the autonomous unmanned aerial vehicle takes off by the internal combustion engine, wherein the internal combustion engine is located in the engine group assembly a plurality of ends of the wing are opened 20-60° and the autonomous unmanned aerial vehicle takes off while working with an electric engine, the wing ends extend 180° in a lateral axis while the autonomous unmanned aerial vehicle continues to operate with the electric engine, after reaching a target point, the wing ends are retracted and the autonomous unmanned aerial vehicle is reversed,
the balloon is inflated with hydrogen which wherein hydrogen is stored in the liquid hydrogen tank the autonomous unmanned aerial vehicle ascends together with the balloon wherein the balloon is inflated with hydrogen, the balloon is ejected after the autonomous unmanned aerial vehicle rises to an altitude wherein a sound of the internal combustion engine in the engine group assembly is not heard, the internal combustion engine is operated and the autonomous unmanned aerial vehicle is returned back to an original location of the autonomous unmanned aerial vehicle.
Paduano teaches
the autonomous unmanned aerial vehicle takes off by the internal combustion engine, wherein the internal combustion engine is located in the engine group assembly a plurality of ends of the wing are opened 20-60° and the autonomous unmanned aerial vehicle takes off while working with an electric engine, the wing ends extend 180° in a lateral axis while the autonomous unmanned aerial vehicle continues to operate with the electric engine, after reaching a target point, the wing ends are retracted and the autonomous unmanned aerial vehicle is reversed,


    PNG
    media_image7.png
    315
    454
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    301
    454
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    316
    474
    media_image9.png
    Greyscale


Beckman teaches
the balloon is inflated with hydrogen which wherein hydrogen is stored in the liquid hydrogen tank the autonomous unmanned aerial vehicle ascends together with the balloon wherein the balloon is inflated with hydrogen, the balloon is ejected after the autonomous unmanned aerial vehicle rises to an altitude wherein a sound of the internal combustion engine in the engine group assembly is not heard,
See Beckman FIG. 3A and col 2 lines 23-27 for hydrogen tank at the center of the rotor system for powering the balloon ..” For example, a single membrane (e.g., in the form of a balloon) may be attached to a central location of the frame of the UAV. Alternatively, the inflatable membrane may comprise a flexible bag that can be inflated with a gas (e.g., helium, hydrogen,” See col 2 lines 44-48 for release of the balloon

    PNG
    media_image10.png
    463
    354
    media_image10.png
    Greyscale




Claim 9:
The Combination of Desaulniers Robertson Beckman and Gentry does not disclose
The autonomous unmanned aerial vehicle according to claim 8, further comprising the liquid hydrogen tank, wherein the hydrogen in the liquid hydrogen tank explodes as a bomb in an event of an attack or a danger.
Johnson teaches
The autonomous unmanned aerial vehicle according to claim 8, further comprising the liquid hydrogen tank, wherein the hydrogen in the liquid hydrogen tank explodes as a bomb in an event of an attack or a danger.
See Johnson FIG. 3 at 23 for holDesaulniers to carry detonated munitions devices such as hydrogen tanks.
Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Desaulniers in view of Robertson Beckman and Gentry to include the above claim elements as taught by Johnson in order to detonate the UAV as needed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Desaulniers et al. (US 20130206915), in view of Robertson et al. (US 20180043984), referred herein after as Robertson, in view of Beckman et al. (US 10246186), referred herein after as Beckman, in view of Gentry (US 9376208), in view of Johnson et al. (US 7631834), referred herein after as Johnson, in view of Paduano et al. (US 20130206921), referred herein after as Paduano, and further in view of Smith et al. (US 20160016650), referred herein after as Smith.
Claim 10:
The Combination of Desaulniers Robertson Beckman Gentry Johnson and Paduano does not disclose
The autonomous unmanned aerial vehicle according to claim 9, further comprising a hollow cylindrical power transmission shaft connected at a hub of an internal combustion engine output shaft and a plurality of rotary body bearings in the engine group assembly of the body, a control rack wherein the control rack comprises three non-hollow cylindrical shafts born linearly on the plurality of rotary body bearings wherein the plurality of rotary body bearings are connected to a rack power transmission hub, the rack power transmission hub in a cylindrical form, wherein the cylindrical form of the rack power transmission hub is operated in a manner to allow a radial movement in the engine group, wherein the rack power transmission hub in a form of a disk connected with the hollow cylindrical power transmission shaft to a rack linear actuator, a rack gear wherein the rack gear train comprises 3 rack gears on the shaft connected to 3 control racks, and 3 cogwheels, wherein the 3 control racks and the 3 cogwheels which are connected to the front propeller and the 3 control racks are positioned to act together with the 3 cogwheels, the plurality of rotary body bearings that are mounted to the engine group to allow their radial movement of the plurality of rotary body bearings and the engine group, a conic cam in a form of the hollow cylindrical power transmission shaft having the conic cam at an end portion of the hollow cylindrical power transmission shaft, wherein the conic cam which is mounted to allow for a linear movement relative to the engine group and the conic cam and the engine group that are connected to the plurality of rotary body bearings so as to rotate together with, the plurality of rotary body bearings, a conic cam follower wherein the conic cam follower contacts the conic cam  and 
Smith teaches
a conic cam in a form of the hollow cylindrical power transmission shaft having the conic cam at an end portion of the hollow cylindrical power transmission shaft, wherein the conic cam which is mounted to allow for a linear movement relative to the engine group and the conic cam and the engine group that are connected to the plurality of rotary body bearings so as to rotate together with, the plurality of rotary body bearings, a conic cam follower wherein the conic cam follower contacts the conic cam  and the conic cam follower has a moveable ball at an end of the conic cam follower to enable movement, a cam follower shaft as a cylindrical shaft mounted linearly moveable to  a cogwheel of the rack gear train, wherein the cogwheel of the rack gear train that 1s connected to the front propeller and the cam follower shaft in turn 1s connected to the conic cam follower, a cam follower gear in the form of a cogwheel connected to the cam follower shaft, a propeller closing gear which is placed as axially offset compared to the rack follower gear, wherein the propeller closing gear which is connected to the front propeller, a rack linear actuator connected to the body, wherein the rack linear actuator has a hollow cylindrical output shaft connected through a hub of the rack power transmission hub, a conic cam linear actuator is connected to the body), wherein the conic cam linear actuator has a cylindrical output shaft connected through a hub to the conic cam.
See Smith FIGS. 22-24 for transmissions powering rotational propellers using racks, hubs, cams bearings, gears, etc.

.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Desaulniers et al. (US 20130206915), in view of Robertson et al. (US 20180043984), referred herein after as Robertson, in view of Beckman et al. (US 10246186), referred herein after as Beckman, in view of Gentry (US 9376208), in view of Johnson et al. (US 7631834), referred herein after as Johnson, in view of Paduano et al. (US 20130206921), referred herein after as Paduano, in view of Smith et al. (US 20160016650), referred herein after as Smith, in view of Unannounced (CN 106741902), and further in view of Yang et. al. (CN 205449154), referred hereinafter as Yang.
Claim 11:
The Combination of Desaulniers Robertson Beckman Gentry Johnson Paduano and Smith does not disclose
The autonomous unmanned aerial vehicle according to claim 10, wherein the autonomous unmanned aerial vehicle comprises
an inner cylinder (29) wherein the inner cylinder constitutes an inner portion of a mechanism and has a plurality of linear slide bearings (28) and the inner cylinder which is located on the liquid hydrogen tank, an outer cylinder (30) wherein the outer cylinder acts on the inner cylinder (29) and enables to change a position of the center of gravity, and moves towards the body by moving on the inner cylinder (29) in order to shift the center of gravity towards a front section of the autonomous unmanned aerial vehicle and moves away from the body in order to shift the center of gravity back.
A DC motor engine (32) wherein the DC engine is fixed with an engine arrester (31) to the outer cylinder and drives a screw shaft (34) and determines a position of the inner cylinder (29) and the outer cylinder (30) relative to each other, a coupler (33) wherein the coupler minimizes a radial space and transmits a torque between the DC motor engine (32) and the screw shaft (34), a screw shaft nut (35) wherein the screw shaft nut enables translating a movement of a rotationally moving screw shaft (34) into linear movement, a screw shaft nut socket (36) having a screw shaft nut (35) mounted into the inner cylinder (29), wherein the screw shaft nut socket  a load balancing mechanism (37).
Unannounced teaches
an inner cylinder (29) wherein the inner cylinder constitutes an inner portion of a mechanism and has a plurality of linear slide bearings (28) and the inner cylinder which is located on the liquid hydrogen tank, an outer cylinder (30) wherein the outer cylinder acts on the inner cylinder (29) and enables to change a position of the center of gravity, and moves towards the body by moving on the inner cylinder (29) in order to shift the center of gravity towards a front section of the autonomous unmanned aerial vehicle and moves away from the body in order to shift the center of gravity back.
See FIG. 3 for hydraulic cylinders being used to shift center of gravity on a UAV


    PNG
    media_image11.png
    485
    559
    media_image11.png
    Greyscale


Yang teaches
A DC motor engine (32) wherein the DC engine is fixed with an engine arrester (31) to the outer cylinder and drives a screw shaft (34) and determines a position of the inner cylinder (29) and the outer cylinder (30) relative to each other, a coupler (33) wherein the coupler minimizes a radial space and transmits a torque between the DC motor engine (32) and the screw shaft (34), a screw shaft nut (35) wherein the screw shaft nut enables translating a movement of a rotationally moving screw shaft (34) into linear movement, a screw shaft nut socket (36) having a screw shaft nut (35) mounted into the inner cylinder (29), wherein the screw shaft nut socket  a load balancing mechanism (37).
See Yang FIG. 1.
Therefore, from the teaching of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Desaulniers in view of Robertson Beckman Gentry Johnson Paduano Smith and Unannounced to include the above claim elements as taught by Yang in order to control the torque on the shaft effectively.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Desaulniers et al. (US 20130206915), in view of Robertson et al. (US 20180043984), referred herein after as Robertson, in view of Beckman et al. (US 10246186), referred herein after as Beckman, in view of Gentry (US 9376208), in view of Johnson et al. (US 7631834), referred herein after as Johnson, in view of Paduano et al. (US 20130206921), referred herein after as Paduano, in view of Smith et al. (US 20160016650), referred herein after as Smith, in view of Unannounced (CN 106741902), in view of Yang et. al. (CN 205449154), referred hereinafter as Yang, and further in view of Tomkins et. al. (US 20140238437).
Claim 12:
The Combination of Desaulniers Robertson Beckman Gentry Johnson Paduano Smith Unannounced and Yang does not disclose
The autonomous unmanned aerial vehicle according to claim11, wherein the autonomous unmanned aerial vehicle comprises
a heat exchanger (44) in a form of a hollow cylinder connected to the body in the engine group ,a helical coiled tube (43) which comprises comprising a welded leak-proof tube in a helical form inside the heat exchanger (44),a high pressure leak-proof hydrogen input valve (39) fixed to a notch opened at an end of the helical coiled tube (43),a high pressure leak-proof hydrogen output valve (40) fixed to the notch opened at the end of the helical coiled tube (43),an oil input valve (41) wherein the oil input valve is leak-proof at high pressures and the oil input valve which is fixed with a screw onto the heat exchanger (44),an oil output valve (42) wherein the oil output valve is leak-proof at high pressures and the oil output valve is fixed with the screw onto the heat exchanger (44).
Tomkins teaches
a heat exchanger (44) in a form of a hollow cylinder connected to the body in the engine group ,a helical coiled tube (43) which comprises comprising a welded leak-proof tube in a helical form inside the heat exchanger (44),a high pressure leak-proof hydrogen input valve (39) fixed to a notch opened at an end of the helical coiled tube (43),a high pressure leak-proof hydrogen output valve (40) fixed to the notch opened at the end of the helical coiled tube (43),an oil input valve (41) wherein the oil input valve is leak-proof at high pressures and the oil input valve which is fixed with a screw onto the heat exchanger (44),an oil output valve (42) wherein the oil output valve is leak-proof at high pressures and the oil output valve is fixed with the screw onto the heat exchanger (44).
See Tomkins FIGS. 1C-1E [0025, 0026, 0028, 0031] for heat exchangers using oil, high pressure pumps, valves, spiral tubes, etc.

Therefore, from the teaching of Tomkins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Desaulniers in view of Robertson Beckman Gentry Johnson Paduano Smith Unannounced and Yang to include the above claim elements as taught by Tomkins in order to adequately manage the heat in the engine chamber.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Desaulniers et al. (US 20130206915), in view of Robertson et al. (US 20180043984), referred herein after as Robertson, in view of Beckman et al. (US 10246186), referred herein after as Beckman, in view of Gentry (US 9376208), in view of Johnson et al. (US 7631834), referred herein after as Johnson, in view of Paduano et al. (US 20130206921), referred herein after as Paduano, in view of Smith et al. (US 20160016650), referred herein after as Smith, in view of Unannounced (CN 106741902), in view of Yang et. al. (CN 205449154), referred hereinafter as Yang, in view of Tomkins et. al. (US 20140238437), and further in view of Parent et. al. (US 9938001).
Claim 13:
The Combination of Desaulniers Robertson Beckman Gentry Johnson Paduano Smith Unannounced Yang and Tomkins does not disclose

The autonomous unmanned aerial vehicle according to claim12, wherein the autonomous unmanned aerial vehicle comprises a plurality of balloon covers (45) wherein the plurality of balloon covers will be are opened when the balloons are to be activated, wherein the plurality of balloon said covers are located between the balloons, wherein the balloons (7) that have been compressed and folded and successively stacked.
Parent teaches
The autonomous unmanned aerial vehicle according to claim12, wherein the autonomous unmanned aerial vehicle comprises a plurality of balloon covers (45) wherein the plurality of balloon covers will be are opened when the balloons are to be activated, wherein the plurality of balloon said covers are located between the balloons, wherein the balloons (7) that have been compressed and folded and successively stacked.
See Parent col 6 lines 47-55 and FIG. 3 for stored balloons within a compartment, which are inflated and released.
Therefore, from the teaching of Parent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Desaulniers in view of Robertson Beckman Gentry Johnson Paduano Smith Unannounced Yang and Tomkins to include the above claim elements as taught by Parent in order to adequately manage the storage and release of balloons during aerial flight.

Claims 14-16 are is rejected under 35 U.S.C. 103 as being unpatentable over Desaulniers et al. (US 20130206915), in view of Robertson et al. (US 20180043984), referred herein after as Robertson, in view of Beckman et al. (US 10246186), referred herein after as Beckman, in view of Gentry (US 9376208), in view of Johnson et al. (US 7631834), referred herein after as Johnson, in view of Paduano et al. (US 20130206921), referred herein after as Paduano, in view of Smith et al. (US 20160016650), referred herein after as Smith, in view of Unannounced (CN 106741902), in view of Yang et. al. (CN 205449154), referred hereinafter as Yang, in view of Tomkins et. al. (US 20140238437), in view of Parent et. al. (US 9938001), and further in view of Takeshita et. al. (US 4693813).
Claim 14:
The Combination of Desaulniers Robertson Beckman Gentry Johnson Paduano Smith Unannounced Yang Tomkins and Parent does not disclose
The autonomous unmanned aerial vehicle according to claim 13, wherein the autonomous unmanned aerial vehicle comprises
a supercharger (46) connected to the body in the engine group, a cylindrical main drive shaft (50) with a cogwheel at the ends of the cylindrical main drive shaft, wherein the cogwheel at the ends of the cylindrical main drive shaft thereof which is mounted to the supercharger (46), to allow a radial movement of the cylindrical main drive shaft, an air inlet orifice (52) with an opened notch located on the supercharger (46), a supercharger transmission gears (51) which are formed of a cogwheel coupled to a piston drive shaft (54), an air outlet orifice (53) with an opened notch located on the supercharger (46), the piston drive shaft (54) in the form of the cylindrical shaft attached to the supercharger to (46), such that it can move in a radial motion, a four-lobe rotary piston (49) connected to the piston drive shaft, wherein the four-lobe rotary piston (54) which consists of four lobes in a chamber at a highest layer, wherein the highest layer which has the highest air pressure in the supercharger (46), a three-lobe rotary piston (48) connected to the piston drive shaft, wherein the three-lobe rotary piston (54) which consists of three lobes in a chamber at a second layer in the supercharger (46), a two-lobe rotary piston (47) connected to the piston drive shaft, wherein the two-lobe rotary piston (54) which consists of two lobes in a chamber at an entrance layer in the supercharger (46), an air passage opening (55) having a certain diameter located on a plurality of chambers along a same axis in the supercharger (46).
Takeshita teaches
a supercharger (46) connected to the body in the engine group, a cylindrical main drive shaft (50) with a cogwheel at the ends of the cylindrical main drive shaft, wherein the cogwheel at the ends of the cylindrical main drive shaft thereof which is mounted to the supercharger (46), to allow a radial movement of the cylindrical main drive shaft, an air inlet orifice (52) with an opened notch located on the supercharger (46), a supercharger transmission gears (51) which are formed of a cogwheel coupled to a piston drive shaft (54), an air outlet orifice (53) with an opened notch located on the supercharger (46), the piston drive shaft (54) in the form of the cylindrical shaft attached to the supercharger to (46), such that it can move in a radial motion, a four-lobe rotary piston (49) connected to the piston drive shaft, wherein the four-lobe rotary piston (54) which consists of four lobes in a chamber at a highest layer, wherein the highest layer which has the highest air pressure in the supercharger (46), a three-lobe rotary piston (48) connected to the piston drive shaft, wherein the three-lobe rotary piston (54) which consists of three lobes in a chamber at a second layer in the supercharger (46), a two-lobe rotary piston (47) connected to the piston drive shaft, wherein the two-lobe rotary piston (54) which consists of two lobes in a chamber at an entrance layer in the supercharger (46), an air passage opening (55) having a certain diameter located on a plurality of chambers along a same axis in the supercharger (46).
See Takeshita FIGS 1 and 2 for supercharged engines and rotary lobe pumps

    PNG
    media_image12.png
    222
    205
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    192
    170
    media_image13.png
    Greyscale


Claim 15:
Desaulniers discloses
The autonomous unmanned aerial vehicle according to claim 14, wherein the autonomous unmanned aerial vehicle maintains a position of the autonomous unmanned aerial vehicle under a plurality of light wind conditions during operation of the autonomous unmanned aerial vehicle when the autonomous unmanned aerial vehicle is suspended in air by means of the balloon, by running the rear propellers with electricity and by activating a plurality of stabilizers.
See Desaulniers [0015] and FIGS 14, 15 for dynamic stabilization 
Claim 16:
Desaulniers discloses
The autonomous unmanned aerial vehicle according to claim15,  wherein the autonomous unmanned aerial vehicle lands and takes off on rough terrain and water and can operates in a limited range on the rough terrain in cases of emergency, extreme wind or bad weather conditions and/or when required by the mission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Monday through Thursday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.

/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644